United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 12-3843
                         ___________________________

Jeffrey Scott Ratchford; Charles E. Butler; Robert R. Heffernan; Dellemond Cunningham

                       lllllllllllllllllllll Plaintiffs - Appellants

                                            v.

 Gladys M. Evans, Program Specialist, Varner Unit, ADC; Barbara Smallwood,
Business Manager, Varner Unit, ADC; James Banks, Warden, Varner Unit, ADC;
          Ray Hobbs, Director, Arkansas Department of Correction

                      lllllllllllllllllllll Defendants - Appellees
                                       ____________

                      Appeal from United States District Court
                  for the Eastern District of Arkansas - Pine Bluff
                                   ____________

                            Submitted: October 30, 2013
                             Filed: November 1, 2013
                                  [Unpublished]
                                  ____________

Before LOKEN, BYE, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.
       Arkansas inmates Jeffrey Scott Ratchford, Charles E. Butler, Robert R.
Heffernan, and Dellemond Cunningham appeal following the district court’s1 adverse
grant of summary judgment in their 42 U.S.C. § 1983 action. Upon de novo review,
see Sutherland v. Mo. Dep’t of Corr., 580 F.3d 748, 750 (8th Cir. 2009), we agree
with the district court that a jury would be unable to conclude, from the evidence
offered below, that the named defendants interfered with appellants’ right of access
to the courts, or engaged in retaliatory acts against them, see Santiago v. Blair, 707
F.3d 984, 991 (8th Cir. 2013) (discussing retaliation claims); Bandy-Bey v. Crist, 578
F.3d 763, 765 (8th Cir. 2009) (per curiam) (discussing access-to-courts claims).

      The remaining challenged orders–rulings on motions regarding discovery,
appointment of counsel, and to supplement the complaint–are not properly before us.
This is because the magistrate judge entered these orders, and appellants did not
thereafter submit the orders to the district court for review. See LeGear v. Thalacker,
46 F.3d 36, 36-37 (8th Cir. 1995) (per curiam) (magistrate judge’s decision issued
absent consent requires initial review by district court). Finally, we decline to address
the new matters raised on appeal. See Stone v. Harry, 364 F.3d 912, 914-15 (8th Cir.
2004).

      The judgment of the district court is affirmed.
                     ______________________________




      1
       The Honorable D.P. Marshall, Jr., United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable
Jerome T. Kearney, United States Magistrate Judge for the Eastern District of
Arkansas.

                                          -2-